DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 Response to Amendment

Applicants arguments that fig.1 similar to fig.23A-23B.  The examiner disagreed because fig.1 shows the glove having a compressible protrusion having a bow shape which is distinct from the more than one compressible protrusion connected together as shows in fig.23A and 23B.
Claims 8-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 8-9 belong to claim fig.23A-23B. In addition, claim 3 recites “said exterior surface comprising a dorsal region comprising the at least one compressible protrusion” which also directly fig.23A-23B.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-9 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Notes: applicants’ amendment have changed the claims from an apparatus to a method for using an apparatus of a glove.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (1346683).

Notes: the functional limitation such as “configured to or adapted to or for or using” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 1, Reynolds discloses an apparatus/method for inducing a proprioceptive effect to a person during physical exercise of a glove (fig.1 shows a glove garment having a palm side and a back side); for inducing a proprioceptive effect to a person during physical exercise for a person (such functional limitation is for using a glove), comprising: the person wearing a glove on a hand (fig.1), the glove comprising at least one compressible protrusion (3, 4, 6, 6’) disposed on the glove extending outwardly from an exterior surface thereof (fig.2), wherein the at least one compressible protrusion extends away from the hand when the hand is placed in the glove (fig.2); but does not disclose the person carrying out the physical exercise when wearing the glove wherein the person experiences the proprioceptive effect. Col.2, lines 1-4 states the projections 3, 4, 5, 6, 6’ are made of a rubber-like material for improved manual manipulations such as grasping and frictional that will allow user to maintain a firm grip upon holding objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the glove is configured to provide for better grasping when using the glove for holding an object, such modification would be considered a mere of using of the glove or design choice of using the glove by the user. 

Regarding claims 2-3, Reynolds discloses wherein the exterior surface further comprises an anterior region (fig.1) comprising the at least one compressible protrusion extending outwardly (fig.2) therefrom, wherein the at least one compressible protrusion extends away from the hand when the hand is placed in the glove (fig.2); wherein the exterior surface further comprises a dorsal region (fig.1) comprising the at least one compressible protrusion (6’) extending outwardly therefrom, wherein the at least one compressible protrusion extends away from the hand when the hand
is placed in the glove (fig.2).
Regarding claims 4-7, Reynolds discloses wherein the exterior surface further comprises a plurality of phalange regions (fig.1) comprising the at least one compressible protrusion extending outwardly (3, 4, 6, 6‘) therefrom, wherein the at least one compressible protrusion extends away from the hand when the hand is placed in the glove (fig.2); wherein each of the plurality of phalange regions further comprises a fingertip region comprising the at least one compressible protrusion extending outwardly therefrom (fig.1), wherein the at least one compressible protrusion extends away from the hand when the hand is placed in the glove (fig.2); wherein each of the plurality of phalange regions comprises an anterior phalange region and wherein the at least one compressible protrusion comprises a first anterior compressible protrusion (4, 6, fig.2) and a second anterior compressible protrusion (6’) each extending outwardly from at least one of the anterior phalange regions of the plurality of phalange regions, wherein the at least one compressible protrusion extends away from the hand when the hand is placed in the glove (fig.2); wherein the first anterior compressible protrusion and the second anterior compressible protrusion are connected by an anterior connecting material (fig.2).
Regarding claim 10, Reynolds discloses wherein the at least one compressible protrusion comprises one or more of a group comprising rubber (col.2, lines 1-4) thermoplastic rubber, foam rubber, polyurethane rubber, Silicone rubber, thermoplastic resin and thermoplastic elastomer.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (1346683) in view of Tran et al. (2018/0264347—hereinafter, Tran).

Notes: the functional limitation such as “configured to or adapted to or for or using” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claims 11-12, Reymolds does not disclose at least one pressure sensor disposed between the glove and the at least one compressible protrusion; wherein the glove comprises a microcontroller, the microcontroller comprising a processor; at least one memory module; at least one communication module; an analog to digital converter; and a power supply, wherein the at least one pressure sensor is operatively coupled to the analog to digital converter. 
However, Tran teaches a similar glove garment (fig.8) having a body structure and a palm and back sides. Furthermore, the glove having a processor and a pressure sensor
configured to detect at least one pressure a motion event of the glove (par [0099]). And
fig.2A shown a microcontroller 155 having an analog-to-digital converter (ADC), par
[0060] and power/battery module 145 and a wireless communication module 160, par
[0061], see fig.2A, 2B. Therefore, it would have been obvious to one of ordinary skill in
the art before the effective filling date of the claimed invention to provide pressure
sensor, a microcontroller, the microcontroller comprising a processor; at least one
memory module; at least one communication module; an analog to digital converter;
and a power supply, wherein the at least one pressure sensor is operatively coupled to
the analog to digital converter for the system of Reynolds as taught by Tran in order to
provide wireless communication between the glove and the mobile phone and/or the
remote device, such as computer or base station while using the glove. (see par [0024] of Tran).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (1346683) in view of Thellmann (2012/0144554).

Notes: the functional limitation such as “configured to or adapted to or for or using” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding claim 13, Reynolds does not disclose weights disposed on one or both of a
back of the glove. Thellmann teaches another glove having body structure (fig.6)
having a palm side and a backside. Wherein the backside having a pad having a plurality weight elements (602, 604, 606, 608, fig.6 par [0045]) where the pad
configured to attach to the backside of the glove by fasteners, such as Velcro, buttons
and snaps fasteners in order to provide more weight during exercise. Therefore, it
would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention provide a plurality of weights for the glove of Reynolds as
taught by Thellmann in order to provide more weight to the glove during exercise. (see
par [0045] of Thellmann).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-13 have been considered but are moot in view of the new grounds rejection as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732